Citation Nr: 1758898	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating prior to September 8, 2011, and in excess of 10 percent thereafter for left elbow cubital tunnel compression.

2. Entitlement to a compensable rating prior to May 23, 2017, and in excess of 10 percent thereafter for right elbow cubital tunnel compression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983 and January 1986 to June 2006, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a February 2016 rating decision, the Veteran was assigned a higher, 10 percent rating, effective September 8, 2011, for left elbow cubital tunnel compression.  Likewise, in a September 2017 rating decision, the Veteran was assigned a higher, 10 percent rating, effective May 23, 2017, for right elbow cubital tunnel compression.  However, inasmuch as higher ratings are available before and after those dates, those increases do not represent a total grant of the benefit sought on appeal.  Accordingly, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was previously remanded in March 2017 for a VA medical examination and outstanding records.  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1. For the rating period prior to prior to September 8, 2011, the Veteran's left elbow cubital tunnel compression was not manifested by at least mild incomplete paralysis.

2. Beginning September 8, 2011, the Veteran's left elbow cubital tunnel compression results in no more than mild incomplete paralysis.

3. For the rating period prior to prior to May 23, 2017, the Veteran's right elbow cubital tunnel compression was not manifested by at least mild incomplete paralysis.

4. Beginning May 23, 2017, the Veteran's right elbow cubital tunnel compression resulted in no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1. For the rating period prior to September 8, 2011, the criteria for entitlement to a compensable rating for left cubital tunnel compression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).

2. For the rating period from September 8, 2011, criteria for a disability rating in excess of 10 percent for left cubital tunnel compression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).

3. For the rating period prior to May 23, 2017, the criteria for entitlement to a compensable rating for right cubital tunnel compression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).

4. For the rating period from May 23, 2017, criteria for a disability rating in excess of 10 percent for right cubital tunnel compression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the March 2017 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

The Veteran has received a noncompensable rating for his left elbow cubital tunnel compression for the period prior to September 8, 2011.  For the period since September 8, 2011, the Veteran's left elbow cubital tunnel compression has been rated as 10 percent disabling.  Likewise, the Veteran has received a noncompensable rating for his right elbow cubital tunnel compression for the period prior to May 23, 2017.  For the period since May 23, 2017, the Veteran's right elbow cubital tunnel compression has been rated as 10 percent disabling.  

The Veteran contends that the currently assigned evaluations for his service-connected bilateral cubital tunnel compression do not adequately reflect the severity of his disability.  Therefore, he seeks an increased rating for all periods.

The Veteran's cubital tunnel syndrome is rated under the diagnostic code for impairment of the ulnar nerve, DC 8516, which provides a 10 percent schedular disability rating for mild symptoms involving the ulnar nerve of either the major or minor side.  With moderate symptoms involving the ulnar nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the ulnar nerve, a 40 percent rating is assignable for the major side, and a 30 percent rating is assignable for the minor side.  With complete paralysis of the ulnar nerve, a 60 percent rating is assignable for the major side, and a 50 percent rating is assignable for the minor side.

Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

Turning to the evidence, in January 2010, the Veteran presented to Huntsville Community Based Outpatient Clinic (CBOC) with complaints of pain and numbness in his entire right arm and shoulder in the early morning.  The Veteran stated he had cubital neuropathy based on electromyography (EMG) and nerve conduction velocity (NCV) tests conducted in the past.

In a March 2010 Birmingham VA Medical Center (VAMC) treatment record, the Veteran underwent EMG and NCV tests.  In an April 2010 addendum record, the treating physician noted the Veteran's NCV/EMG of his upper extremities showed no evidence of radiculopathy or ulnar neuropathy.

In a September 2011 VA treatment record, the Veteran had paresthesias/numbness in the bilateral fourth and fifth digits beginning in 2002, which became progressively worse.  He also reported having difficulty relaxing the hand after gripping items or performing fine finger movements and having a sharp electrical shock-like pain when removing his shirt.  The pain also affected his ability to sign his name repeatedly, change a light bulb, and use a screwdriver.  It was noted the Veteran was wearing a wrist splint at night and removing it during the day.  An EMG showed evidence of left elbow neuropathy.

In the Veteran's October 2011 substantive appeal, the Veteran stated that he experiences numbness, cramping, tingling, and pain in his fingers, hands, and right arm.  He reported taking medication for pain and repositioning his arms for relief.  

A July 2012 Huntsville CBOC treatment record notes right elbow pain radiating down his arm when he grips objects.  The Veteran also reported a sharp pain radiating from his neck when he removes his shirt.  The doctor noted an assessment of stable left ulnar neuropathy.

Another VA treatment record, from October 2012, indicates that the Veteran experiences pain in his right shoulder, down the arm, and to the first three fingers on his hand.  A November 2012 EMG addendum did not show neuropathy, radiculopathy, or plexopathy.

In April 2014 correspondence, the Veteran reported pain in both of his arms, hands, and fingers that has been getting worse over the past several years.  He reported having extreme difficulty, discomfort, severe pain, continual numbness, and daily tingling sensation in his arms, hands, and fingers bilaterally.  The Veteran indicated that he had sudden hand cramps while eating; gripping the steering wheel when driving; and when holding pencils, pens, tools, hair clippers, and light bulbs.  He also experienced numbness in his arms below the elbows while sleeping, and indicated that the condition makes it difficult to be intimate with his wife.  

A January 2015 Primary Care Note indicated a diagnosis of tendinopathy in the right extensor carpal ulnar from use of a computer mouse.  The record noted there were no neurological deficits.

The Veteran was afforded a VA neurological examination in May 2017.  The Veteran described occasional numbness and cramping while eating.  The examiner diagnosed bilateral cubital tunnel syndrome/ ulnar compression.  Upon physical examination, the examiner noted mild incomplete paralysis of the ulnar nerve bilaterally.  With regard to the radial, median, musculocutaneous, circumflex, long thoracic, upper radicular, middle radicular, and lower radicular group nerve testing, all were found to be normal.  The examiner noted throughout each arm full and normal muscle strength (5/5) without evidence of atrophy or trophic changes, and normal DTRs (2+).  Sensory examination was normal in the right and left arm.  The examiner also noted negative Tinel and Phalen's signs on the right and left sides.  Finally, the examiner indicated no constant pain, mild paresthesias and/or dysesthesias, mild numbness, and no intermittent pain in the bilateral arms.

The Veteran underwent a VA elbow and forearm examination in May 2015.  The Veteran reported that while in service he was driving in Germany and his fingers were numb.  He stated that he was told he had cubital tunnel compression of ulnar nerve.  The examiner diagnosed bilateral ulnar compression.  The Veteran denied any flare-ups of the elbow, but reported occasional numbness and cramping while eating as functional impairments.  Upon examination of the elbows, the Veteran had full range of motion.  There was no evidence of localized tenderness or pain on palpation.  There was no evidence of crepitus.  He was able to perform repetitive use testing with no loss of motion.  Muscle strength testing was normal (5/5) bilaterally without evidence of atrophy or ankylosis.  The Veteran was not examined immediately after repetitive use over time and the examiner found that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use.  This examiner was unable to say without mere speculation whether pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability with repeated use over a period of time.  There was additionally no evidence of flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.

A. Left Elbow Cubital Tunnel Compression

i. Compensable Rating Prior to September 8, 2011.

Upon review of the evidence of record, the Board finds that a compensable rating is not warranted at any time during the appeal period prior to September 8, 2011.  Consistent with the rating criteria of DC 8516, the minimum rating of 10 percent requires medical evidence of mild incomplete paralysis of the ulnar nerve.  There are no objective medical findings contained in private or VA treatment records that show the Veteran's left elbow cubital tunnel syndrome manifested nerve paralysis, specifically ulnar nerve impairment, and the Board is not aware of any other relevant evidence of record that indicates otherwise.  Notably, April 2010 EMG/NCV results revealed his upper extremities showed no evidence of radiculopathy or ulnar neuropathy.  

Based on the foregoing, the Board finds that an initial compensable rating for left elbow cubital tunnel compression is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).

ii. Rating in Excess of 10 percent Since September 8, 2011

The Board finds the Veteran is not entitled to a rating in excess of 10 percent for left elbow cubital tunnel compression under DC 8516.  For the appeal period as of September 8, 2011, the Board notes the May 2017 VA examination reports mild incomplete paralysis, consistent with the Veteran's current 10 percent rating under DC 8516.  Moreover, physical examination confirms normal (5/5) strength and normal elbow motion even with repetitive use.  

While the Veteran has continued to report subjective complaints of pain, numbness, and weakness throughout the period on appeal, objective medical evidence of record from September 2011 through present demonstrates that his left elbow cubital tunnel compression has been manifested by, at worst, mild symptoms, with no loss of muscle strength, abnormal reflexes, ankylosis, or atrophy noted.  Moderate or severe incomplete paralysis of the ulnar nerve has not been shown.  See, e.g., May 2017 VA neurological examination; May 2017 elbow and forearm examination.

The Board has also considered whether the Veteran could receive a higher rating under other applicable diagnostic codes, including under 38 C.F.R. § 4.123 or 4.124, for neuritis or neuralgia, respectively.  Nevertheless, as noted above, while the Veteran has complained of pain, weakness, and numbness, he has not demonstrated symptoms of loss of reflexes, muscle atrophy, or sensory disturbances of such severity that his left elbow cubital tunnel compression warrants a higher rating under any of these or any other diagnostic codes.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his left elbow cubital tunnel compression is worse than the ratings he currently receives.  Specifically, the Board notes the various correspondence from the Veteran in which he reports severe pain, continual numbness, and daily tingling sensation in his arms, hands, and fingers bilaterally,  

The Board has considered his lay assertions that he experiences pain and numbness related to his left elbow cubital tunnel compression.  While the Veteran is competent to report observable symptoms such as pain and numbness, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

For the appeal period as of September 8, 2011, the Board finds that the Veteran's May 2017 VA examination reports mild incomplete paralysis, consistent with the Veteran's current 10 percent rating under DC 8516.  The Board has considered the next highest rating, but finds that there is no medical evidence consistent with moderate incomplete paralysis to support assignment of any higher rating.  Accordingly, entitlement to rating in excess of 10 percent for left elbow cubital tunnel syndrome from September 8, 2011onwards is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).


B. Right Elbow Cubital Tunnel Compression

i. Compensable Rating Prior to May 23, 2017.

Upon review of the evidence of record, the Board finds that a compensable rating is not warranted at any time during the appeal period prior to May 23, 2017.  Consistent with the rating criteria of DC 8516, the minimum rating of 10 percent requires medical evidence of mild incomplete paralysis of the ulnar nerve.  There are no objective medical findings contained in private treatment records or VA treatment records that show the Veteran's right elbow cubital tunnel syndrome manifested nerve paralysis, specifically ulnar nerve impairment, and the Board is not aware of any other relevant evidence of record that indicates otherwise.  

Notably, an April 2010 EMG/NCV revealed his upper extremities showed no evidence of radiculopathy or ulnar neuropathy.  A November 2012 EMG, following complaints of pain in his shoulder and arm, did not show neuropathy, radiculopathy, or plexopathy.  In January 2015, VA doctors diagnosed the Veteran with tendinopathy in the right extensor carpal ulnar, but with no neurological deficits.

Based on the foregoing, the Board finds that an initial compensable rating for right elbow cubital tunnel compression is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8516 (2017).

ii. Rating in Excess of 10 percent Since May 23, 2017.

The Board finds the Veteran is not entitled to a rating in excess of 10 percent for right elbow cubital tunnel compression under DC 8516.  Here, a May 2017 VA examination demonstrated objective evidence of mild incomplete paralysis, consistent with the Veteran's current 10 percent rating under DC 8516.  In addition, the May 2017 VA examination demonstrated mild paresthesias and/or dysesthesias, mild numbness, normal strength, and normal elbow motion even with repetitive use.  Moreover, objective medical evidence of record from May 23, 2017 through present demonstrates that his right elbow cubital tunnel compression has been manifested by, at worst, mild symptoms, with no loss of muscle strength, abnormal reflexes, ankylosis, or atrophy noted.  Moderate or severe incomplete paralysis of the ulnar nerve has not been shown.  See, e.g., May 2017 VA neurological examination; May 2017 elbow and forearm examination.

The Board has also considered whether the Veteran could receive a higher rating under other applicable diagnostic codes, including under 38 C.F.R. § 4.123 or 4.124, for neuritis or neuralgia, respectively.  Nevertheless, as noted above, while the Veteran has complained of pain, weakness, and numbness, he has not demonstrated symptoms of loss of reflexes, muscle atrophy, or sensory disturbances of such severity that his right elbow cubital tunnel compression warrants a higher rating under any of these or any other diagnostic codes.  

To the extent that the Veteran contends his right elbow cubital tunnel compression is more severe than currently evaluated, the Board observes the Veteran, while competent to report symptoms such as numbness and pain, he is not competent to report that his cubital tunnel compression is of sufficient severity to warrant a higher evaluation under DC 8516.  Such an opinion requires medical expertise, which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a disability rating for right elbow cubital tunnel compression in excess of 10 percent.  Competent evidence of record does not reflect more than mild incomplete paralysis of the right ulnar nerve.  

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the Veteran has not asserted, and the evidence does not otherwise suggest, that this disorder in and of itself precludes him from securing and following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).


ORDER

1. For the rating period prior to September 8, 2011, a compensable rating for left elbow cubital tunnel compression is denied.

2. For the rating period from September 8, 2011, a rating in excess of 10 percent for left elbow cubital tunnel compression is denied.

3. For the rating period prior to May 23, 2017, a compensable rating for right elbow cubital tunnel compression is denied.

4. For the rating period from May 23, 2017, a rating in excess of 10 percent for right elbow cubital tunnel compression is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


